Citation Nr: 0011903	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  The veteran died in July 1996.  The appellant is the 
veteran's widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 1997 rating decision of the 
RO.  

The appellant testified at a personal hearing at the RO in 
November 1997.  

In February 2000, the Board requested an opinion from a 
medical expert with the Veterans Health Administration (VHA).  
The opinion was received by the Board in March 2000.  



FINDINGS OF FACT

1.  The veteran died on July [redacted], 1996 due to acute 
bilateral pneumonia.  Renal failure was listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for post-operative regional ileitis and Crohn's 
disease, rated as 60 percent disabling.  

3.  The medical evidence of record demonstrates that the 
veteran's service-connected disability likely contributed 
substantially or materially in producing his death.  



CONCLUSION OF LAW

The service-connected post-operative regional ileitis and 
Crohn's disease contributed materially and substantially in 
producing the veteran's death. 38 U.S.C.A. §§ 1110, 1112, 
1310, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  If renal disease is not diagnosed 
during service, but is present to a compensable degree within 
one year following separation from service, service 
connection is warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The certificate of death shows that the veteran died on July 
[redacted], 1996.  The death certificate lists the immediate 
cause of the veteran's death as acute bilateral pneumonia.  A 
significant condition that was reported to have contributed 
to death, but to have not resulted in the underlying cause, 
was renal failure.  

At the time of the veteran's death, service connection had 
been established for regional ileitis and Crohn's disease, 
post-operative, rated as 60 percent disabling.  

A careful review of the service medical records shows that a 
November 1968 Medical Board report indicated that the veteran 
was hospitalized in March 1968 with a diagnosis of abdominal 
pain.  It was indicated that following diagnostic studies, 
the diagnosis of regional enteritis with entro vesical 
fistula was established.  It was noted that ileo colectomy 
and ileo transverse colostomy were performed in July 1968 and 
the bladder fistula was closed.  It was noted that 
microscopic sections were reported to have confirmed the 
diagnosis of regional enteritis with multiple sinus tracts.  
The final diagnosis was that of post-operative regional 
enteritis with entero vesical fistula, which was reported to 
have not existed prior to his entry into service.  

The post-service medical records include an August 1969 VA 
examination report.  The final diagnosis was that of regional 
enteritis.  

A September 1990 private hospital discharge summary shows 
that the veteran, with known Crohn's disease, was admitted 
with complaints of nausea, abdominal pain and vomiting.  It 
was noted that he had a history of Crohn's disease since 
service and that he had several exacerbations of the 
condition between 1981 and 1984 with several surgical 
procedures during that time.  The admitting impression 
included that of Crohn's disease with acute dehydration.  

An October 1990 private hospital summary shows that the 
veteran was admitted with severe complications of Crohn's 
disease, including malnutrition and severe abdominal pain.  
During hospitalization he underwent closure of gastrocolic 
fistula, gastroenterostomy and transverse colon resection.  

On VA examination in May 1991, the diagnosis was that of 
severe and active ileitis-Crohn's disease.  

VA hospital and outpatient records dated from June to 
September 1994 show treatment for hepatitis, probable 
mononeuritis multiplex and Crohn's disease.  On VA 
examination in September 1994, the diagnosis was that of 
Crohn's disease with continued chronic anemia, general 
debility secondary to chronic mononeuritis multiplex 
secondary to immune complex disease secondary to active 
Crohn's disease.  

A July 1996 VA hospital summary shows that the veteran was 
admitted with multiple vague complaints, including diarrhea 
and bloody vomitus.  It was noted that he was found to be in 
acute renal failure and was hydrated slowly.  The final 
diagnoses included that of Crohn's disease.  

In July 1996, an autopsy protocol revealed final pathologic 
diagnoses to include bilateral severe pulmonary congestion 
with edema associated with extensive foreign material 
deposition; severe acute pancreatitis; clinical history of 
acute renal insufficiency; and status post multiple 
gastrointestinal surgical procedures, including remote 
partial right colectomy, remote Billroth II anastomosis and 
no evidence of Crohn's disease.  The examiner reported that 
there was an unidentifiable foreign material in the lungs, 
liver and spleen.  The veteran was reported to have been 
known to self-inject substances into his Mediport and the 
examiner indicated that the injected foreign material was 
most likely the underlying cause of the disseminated 
intravascular coagulation, pulmonary injury and acute renal 
failure.  

In December 1996, a private medical statement was received 
from Reed E. Phillips, M.D., who reported that, in 1968, the 
veteran had developed Crohn's disease of the intestine and 
had had a portion of the small intestine removed.  Dr. 
Phillips acknowledged that the veteran's autopsy had reported 
that there was no evidence of acute Crohn's disease and 
reported that this might have been due to the large doses of 
steroids that the veteran had been placed on prior to his 
hospitalization.  

Dr. Phillips reported that the Crohn's disease, even if it 
had been in remission, was responsible for all of the severe 
complications that had been reported on the autopsy and had 
resulted in the veteran's death.  Dr. Phillips also reported 
that the Crohn's disease had caused such severe cachexia that 
the veteran essentially was in the same clinical state as 
someone with advanced incurable malignancy and that the 
cachexia was so intense that it eventually claimed the 
veteran's life in addition to the other complications.  

In January 1997, the VA Chief of Staff reported that there 
was no objective evidence that the veteran had ever had 
Crohn's disease.  He reported that the veteran's cause of 
death was acute renal failure due to cachexia and dehydration 
and that it was his opinion that this was not materially 
related to the veteran's diagnosis of Crohn's disease, which 
was noted to have been a clinical diagnosis without any 
objective support.  

The March 2000 opinion of the VHA medical specialist noted 
the diagnosis of Crohn's disease during service.  It 
indicated that the subsequent course was characteristic of 
Crohn's disease in that the veteran did well for periods of 
time and also had exacerbations of the condition, notably 
between 1981 and 1988.  It was noted that he had undergone at 
least two subsequent surgeries, which left him with a very 
short residual segment of small bowel and a subtotal 
colectomy.  It was indicated that, subsequently, he had 
developed multiple medical problems, including severe 
malnutrition and electrolyte imbalance.  It was noted that he 
required total parenteral nutrition for his nutrition and 
appeared to have had a severe gastric emptying disorder 
secondary to a duodenal stricture from his Crohn's disease.  

The VHA medical specialist found that the medical records 
were consistent with a diagnosis of Crohn's disease during 
service with continued problems postservice due to that 
condition.  It was opinion that it was more likely than not 
that the Crohn's disease and subsequent surgeries related to 
that disorder contributed materially to his death.  

After a full review of the record, the Board concludes that 
service connection for the cause of the veteran's death is 
warranted.  The evidence of record clearly shows that the 
veteran was service connected for post-operative regional 
ileitis and Crohn's disease.  The veteran was treated on 
numerous times during his life for the condition and 
underwent additional surgeries as a result of his service-
connected disorder.  The VHA opinion concluded that the 
veteran's service-connected Crohn's disease contributed 
materially in producing his death.  

Therefore, the Board finds that the evidence establishes that 
the veteran's service-connected disability contributed 
substantially and materially in causing his death.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

